AMENDMENT NO. 3 TO PURCHASE AND SALE AGREEMENT This AMENDMENT NO. 3 TO PURCHASE AND SALE AGREEMENT (this “Third Amendment”) dated as of January 31, 2008, is by and among ASC Signal Corporation, a corporation incorporated under the laws of Delaware (the “Purchaser”), Andrew Corporation, a Delaware corporation (“Andrew”), and Andrew Canada Inc., Andrew Limited, Andrew Holdings (Germany) GmbH, (each a “Seller”, and collectively with Andrew, the “Sellers”).Purchaser and Sellers may be referred to individually as a “Party” and collectively as the “Parties.” WHEREAS, the Parties have previously entered into that certain Purchase and Sale Agreement (the “Original Agreement”), made as of November 5, 2007; WHEREAS, the Parties have previously entered into that certain Amendment No. 1 to Purchase and Sale Agreement, made as of December 20, 2007, and that certain Amendment No. 2 to Purchase and Sale Agreement, made as of December 28, 2007, in each case amending the Original Agreement; and WHEREAS, the Parties desire to further amend the Original Agreement, as permitted by Section 13.2 thereof; NOW, THEREFORE, in consideration of the premises and the mutual agreements and covenants set forth herein, the Parties agree as follows: 1. Amendment to Section 1.1.Section 1.1 of the Original Agreement is hereby amended and restated to include or amend and restate, as the case may be, the following definitions: “Actual Accrued Vacation Payment” shall have the meaning set forth in Section 11.8. “Andrew China” shall have the meaning set forth in Section 6.24. “Australian Margin” shall have the meaning set forth in Section 6.21(b). “Brazilian Customers” shall mean Star One, Globo Comunicacao e Participacoes and Siemens and any other customer doing business in Brazil, in each case solely with respect to the Business. “Brazilian Margin” shall have the meaning set forth in Section 6.22(b). “Brazilian Purchase Orders” shall have the meaning set forth in Section 6.22(a). “Broadcast Australia” shall have the meaning set forth in Section 6.21(a). “Broadcast Australia Purchase Orders” shall have the meaning set forth in Section 6.21(a). “Chinese Assets” shall have the meaning set forth in Section 6.24. “Deferred Transaction Assets” is amended to include the phrase “and excluding any reserves taken against Inventory that are related to the sale of the Business” immediately after “Calculation Principles” in subsection (ii) of this definition. “Employee Wages” shall have the meaning set forth in Section 6.26. “ESA Agreement” shall mean the Purchase Agreement between Andrew and Purchaser for the supply by Andrew to Purchaser of earth station antennas and accessories. “Estimated Accrued Vacation Payment” shall have the meaning set forth in Section 11.8. “Final Deferred Inventory Value” shall replace the term “Final Deferred Asset Value”. “Hwadar” shall have the meaning set forth in Section 6.24. “Initial Deferred Inventory Value” shall replace the term “Initial Deferred Asset Value”. “Lathe Operational Actions” shall have the meaning set forth in Section 6.17. “Net Inventory Amount” shall mean the aggregate value (excluding any reserves taken against Inventory that are related to the sale of the Business) of the Inventory, including the Reserved Inventory, as of the Closing Date, net of reserves, in each case as determined in accordance with the Calculation Principles. “Other Letters of Credit” shall mean those certain letters of credit set forth on Schedule 4.12 (k),
